Title: Thomas Jefferson to Tadeusz Kosciuszko, 12 May 1811
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            Dear General
            Monticello May 12. 11.
          
           I have written you a long letter by mr Barlow, & in that inclosed you one from mr Barnes covering a bill of exchange for £200. sterling. referring to that for all other things, the object of the present is merely to inclose the second of the same bill of exchange, and to get it put under cover of the Secretary of State’s dispatches. I shall seek a third opportunity of sending the third, or get mr Barnes to do it, in order to multiply the chances of one of them getting safely to you. ever affectionately yours 
          
            Th: Jefferson
          
        